Citation Nr: 1221523	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-11 062	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

The Appellant-widow


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1948 to May 1952 and received the Combat Infantryman Badge and Purple Heart Medal.  He died in September 2004.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied her claims for service connection for cause of death and for § 1318 Dependency and Indemnity Compensation (DIC).

In January 2007, as support for these claims, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

Subsequently, in September 2007, the Board issued a decision also denying these claims, and the Appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a November 2009 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for the cause of the Veteran's death.  The Court remanded this claim to the Board for further development and readjudication.  Regarding the § 1318 DIC claim, the Court deemed that claim abandoned in the absence of any dispute of the Board's decision denying that claim.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997) (claims not argued on appeal are deemed abandoned); Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).


In August 2010, the Board remanded the remaining cause-of-death claim to the RO for further development and consideration - in particular, to try and obtain other volumes of the claims file (c-file) that at the time apparently were missing and to have a physician review the file and provide a medical opinion indicating the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected hemothorax of the right lung or medications used to treat this disability either caused or contributed substantially or materially to his death.

On remand, two additional volumes of the claims file were located and associated with the other volume, for a total of three, so there is no longer any missing volumes.  Since, however, the medical opinion also obtained on remand is inadequate, the Board unfortunately must again remand this cause-of-death claim to the RO for still further development and consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a claimant is entitled to compliance with remand directives, as a matter of law, and that the Board itself commits error in failing to ensure this compliance).

In February 2012, because of the Appellant-widow's age, the Board advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


REMAND

As already alluded to, the Appellant-widow's claim is predicated on the notion that medications prescribed to treat the Veteran's service-connected lung condition, referring to his hemothorax, made him dizzy, which, in turn, caused him to fall and sustain a terminal head injury.  The September 2004 certificate of death indicates he died from a subdural hematoma following a head injury in a fall that was unwitnessed, and that he was found in the bathroom by his wife (the Appellant).

The Board's prior August 2010 remand was for a medical opinion concerning this posited correlation between medications used to the Veteran's service-connected lung disability and his death from the subdural hematoma resulting from that fall.

In January 2011 an Advanced Registered Nurse Practitioner (ARNP) offered an opinion after reviewing the claims file.  She determined the Veteran's death from the subdural hematoma was not caused by his service-connected hemothorax and right lung condition.  In discussing the rationale for her opinion, she noted the Veteran was started on anticoagulation with warfarin in July 1997 for atrial fibrillation, that he sustained a fall with resultant subdural hematoma in late August 2004, that he was seen by cardiology on August 23, 2004 with no complaints of dizziness, and that he had sustained a right lung pleural effusion in January 2004.  She concluded his untimely death was not due to treatment for his lung condition, but most likely due to treatment of his atrial fibrillation which was diagnosed 8 years prior to his lung hemothorax/pleural effusion.

Since, however, that opinion had not been provided by a physician as the Board had directed in its August 2010 remand, the RO had a VA physician (M.D.) also comment on this case in January 2011.  But as the Appellant's attorney pointed out in his April 2012 argument, this physician simply recited 
word-for-word, so verbatim, the nurse practitioner's opinion.  The only addition was the listing of this physician's credentials; she indicated she is a Board-Certified Internist with 24 years VA experience, 5 years C/P experience.


While it is certainly possible this VA physician simply agreed entirely with the nurse practitioner's reporting of the most relevant or notable evidence and the ultimate conclusion, and considered their collective response fully satisfactory, the opinion lacks sufficient discussion of the underlying rationale, as the Appellant's attorney also points out in his April 2012 argument.  In essence, the opinion merely list a series of facts without also discussing how these facts underlie or support the opinion, and this, not just review of the claims file, is where most of the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court holds that with respect to claims file review, as it pertains to obtaining an overview of the claimant's medical history, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

The opinion as mentioned highlights portions of the Veteran's relevant medical history, in particular, his anticoagulation treatment since 1997, his right lung pleural effusion in January 2004, and his subsequent visit to cardiology in August 2004 when he did not complain of dizziness.  So this timeline apparently is meant to convey that, because the Veteran did not complain of dizziness in August 2004 and because he had been treated with anticoagulants since 1997 for his atrial fibrillation, any dizziness he may have experienced leading to his fall and terminal subdural hematoma was most likely the result of the treatment for his atrial fibrillation and not, as claimed, the medications used to treat his service-connected lung disability (hemothorax).  This is not entirely clear, however, especially since the opinion does not expound on how the treatment of atrial fibrillation caused or contributed substantially or materially to the Veteran's death.  This Board, itself, cannot make this necessary medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The opinion also does not discuss the specific medications that had been prescribed to treat the Veteran's service-connected lung condition, including any potential side effects of these medications like dizziness that could have caused him to fall and sustain the terminal head injury.  And if, instead, the medications used to treat his atrial fibrillation also had this potential side effect, or more likely so, then there was no express mention of this either, only this seeming inference.

Additional medical comment therefore is needed before readjudicating this 
cause-of-death claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is again REMANDED for the following additional development and consideration: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Have the VA physician that commented on this case in January 2011 (after the nurse practitioner had about a week earlier) submit additional comment more comprehensively discussing the underlying rationale of the opinion.  In particular, there needs to be more explanation as to why the Veteran's treatment since 1997 for his atrial fibrillation, rather than treatment since 2004 or thereabouts, including with medications, for his service-connected lung disability (hemothorax) 

is more likely the causative or more substantial or contributing factor in the eventual fall that resulted in the subdural hematoma and his death.

So, to this end, there at least needs to be some discussion of the medications that had been prescribed for treatment of the atrial fibrillation versus those for the service-connected lung disability (hemothorax) - and especially insofar as their potential side effects, whether possible dizziness or whatever.  It is essential, then, this physician have opportunity to refamiliarize herself with the relevant evidence in the claims file, including a complete copy of this remand and the Board's prior remand.

If the physician simply is unable to provide further comment without resorting to mere speculation, she has to discuss why an opinion cannot be provided, as merely stating this will not suffice.  As examples, she must specify whether she needs the benefit of additional evidence or other procurable data, there are multiple possible etiologies with none more prevalent than another, or the limits of medical knowledge have been exhausted, etc.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.


2.  Then readjudicate the Appellant's cause-of-death claim in light of the additional evidence.  If this claim remains denied, send her and her attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



